* * * * * * * * * * *
Based upon information contained in I.C. File LH-0365 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Billy Harold Williams, was a volunteer firefighter with the Rhodestown Volunteer Fire Department in Jacksonville, N.C., at the time of his death on 24 March 2007.
2. Decedent's death occurred in the course and scope of his employment as follows: On 24 March 2007, decedent was dispatched to a reported structure fire. While on route to the fire, at 11:59 a.m., the truck in which decedent was riding overturned. Decedent was pronounced dead at the scene. The certificate of death lists the cause of death as "blunt trauma" resulting from a motor vehicle accident.
3. Decedent was unmarried at the time of his death, and is survived by his mother, Ellen M. Garman who has not claimed nor affirmed to have been solely dependent upon decedent at the time of his death.
                          * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible firefighter, as defined in N.C. Gen. Stat. § 143-166.2(d), with the Rhodestown Volunteer Fire Department at the time of his death on 24 March 2007.
2. Decedent is not survived by any person(s) eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq. Accordingly, the benefits available pursuant to this Section shall be paid to decedent's estate. N.C. Gen. Stat. § 143-166.3(b)(3).
                          * * * * * * * * * * * *Page 2 
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to decedent's estate and shall be paid in a lump sum. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 2nd day of May, 2007.
S/________________________________ J. BRAD DONOVAN DEPUTY COMMISSIONER *Page 3
CONCURRING:
  S/________________________________ BERNADINE S. BALLANCE COMMISSIONER
  S/________________________________ DANNY LEE MCDONALD COMMISSIONER *Page 1